DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is objected to because of the following informalities:  line 7, “generating e a driving” should be --generating a driving-- to be correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwase et al. (2018/0222469 A1).
Regarding claim 1, Iwase discloses an engine control device (7) for an electric vehicle (hybrid vehicle), the electric vehicle including: an electrical rotating machine (3) generating a driving force for driving a wheel; a power storage device (6)  storing a 
Regarding claim 2, wherein the engine control unit (7) permits an intermittent operation (EV, HV) of the engine (2) when the engine is warmer than the engine in a predetermined warm-up state.
Regarding claim 3, wherein, in a case where the engine control unit (7) permits the intermittent operation of the engine, the engine control unit causes the engine to stop operating (EV mode) when the vehicle speed is below the threshold value, and causes the engine to operate when the vehicle speed is equal to or more than the threshold value (HV mode). 
Regarding claim 4, wherein the engine control unit determines the engine rotational speed and the engine torque based on a map (figure 4) indicating a relationship 
Regarding claim 5, wherein the engine control unit (7) determines the warm-up state of the engine based on a temperature of a coolant for cooling the engine (63), a temperature of engine oil (64), an engine integrated air quantity, engine total operation hours, or a vehicle travel distance in engine operation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose engine control for a hybrid vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747